Citation Nr: 1118439	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for chronic venous insufficiency (claimed as leg ulcers), to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and S. B.



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 11, 1967 to October 15, 1967 and from December 1967 to August 1970.  

The Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  His DD Form 214 shows that he had 11 months and 29 days of "USARPAC" service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the RO.

In March 2011, the Veteran testified at a videoconference hearing before the Undersigned Veterans Law Judge.  A copy of the transcript is of record.

The claims of service connection diabetes mellitus and peripheral neuropathy are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to chronic venous insufficiency of the lower extremities until many years thereafter.  

2.  The currently demonstrated chronic venous insufficiency of the lower extremities is not shown to be due to any Agent Orange exposure of his active service.  

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to chronic venous insufficiency since service or otherwise to link the onset of any form of venous disease to his period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by chronic venous insufficiency of the lower extremities is not due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to be due to Agent Orange exposure.  38 U.S.C.A.§§ 1110, 1131, 5107, 7104; 38 C.F.R.§§ 3.303, 3.307, 3.309 (2010).   


REASON AND BASES FOR FINDINGS CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

The VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the rating decision, he was provided notice of VCAA in letters that were sent to him in connection with claim process.  

The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

Similarly, the Veteran's actions are indicative of his actual knowledge of the elements required to establish service connection.  Throughout the appeal, the Veteran has provided evidence of a current disability and has asserted chonicity and nexus to service.  The Veteran also was afforded a VA examination in connection with his claim.  

Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Significantly, the majority of the service treatment records appear to be missing in this case, but the Board will base this decision on the evidence that is on file as further development would not present a reasonable possibility of substantiating this particular claim.  (See July 2005 Formal Finding of Unavailability of Service Records).  

In cases where the veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  The Board in this regard recognizes the heightened duty to assist the Veteran in the development of the claim.  

A careful review of the evidentiary record shows that the Veteran did not manifest complaints or findings referable to venous disease until many years after service.  Significantly, based on the history recorded for treatment purposes, the medical evidence does not document the onset of the claimed bilateral venous insufficiency earlier than 2002.  

In one of his recently received statements, a private physician reported treating the Veteran for chronic venous insufficiency with a "breakdown" involving the right lower extremity in September 2005.  The physician added that, almost three years earlier, he had ordered a provocative venous Doppler test after the Veteran had not shown evidence of saphenofemoral reflux, but did present with "perforatives."  Copies of other submitted medical records document treatment beginning in 2003.   

This type of impartially recorded medical information, in the Board's opinion, constitutes the best evidence, and in the case is the only evidence, regarding the clinical onset of the claimed venous insufficiency.  

The submitted VA medical records showed that the Veteran was taking Coumadin after suffering a deep vein thrombosis behind left knee in June 2005.  During an examination for VA in April 2008, the Veteran reported having problems since 2000.  
While service treatment records (other than an August 1967 examination report showing a scar on the right upper leg and a normal vascular system) are unavailable for review at this time, the Veteran has based his claim on assertions that the claimed venous disease is due to Agent Orange exposure incident to service in the Republic of Vietnam.  

However, in reviewing the controlling guidelines, venous insufficiency is not identified as one of diseases that has been presumptive linked to Agent Orange exposure for the purpose of receiving VA compensation.  

To the extent that the Veteran has not presented competent evidence to support his lay assertions linking chronic venous insufficiency to herbicide exposure during service in the Republic of Vietnam, the Board finds that further development at this time would serve no useful purpose.  

Finally, the Veteran is not found to have presented to credible lay assertions that are sufficient to establish a continuity of symptomatology referable to his having venous disease since service or would serve to link the onset of the claimed venous disease to any event or incident (other than herbicide exposure) of his service.   

Accordingly, on this record, service connection for chronic venous insufficiency of the lower extremities must be denied.  


ORDER

Service connection for chronic venous insufficiency of the lower extremities is denied.  


REMAND

The Veteran contends that service connection is warranted for diabetes mellitus, type II and peripheral neuropathy of the lower extremities are due to herbicide exposure during his period of active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for diabetes mellitus when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R.§ 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (Jun. 12, 2007).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § (a)(6)(iii)).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97. 

Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  The Board notes that the Veteran has been awarded the Vietnam Service Medal (VSM).  This award can be without actual service in the Republic of Vietnam, as the VSM is awarded to those personnel who meet one of the following qualifications: (1) be attached to or regularly serve for 1 or more days with an organization participating in or directly supporting military operations in the Republic of Vietnam; or (2) be attached to or regularly serve for 1 or more days aboard a Naval vessel directly supporting military operations in the Republic of Vietnam; or (3) actually participate as a crew member in one or more aerial flights into airspace above Vietnam and contiguous waters directly supporting military operations; or (4) serve on temporary duty for 30 consecutive days or 60 nonconsecutive days in Vietnam or contiguous areas, except that the time limit may be waived for personnel participating in actual combat operations. 

Additionally, the Board notes that the service medal was awarded to all members of the armed forces who service in Vietnam and contiguous waters and airspace between 3 July 1965 and 28 March 1973 as well as to personnel serving in Thailand, Laos, or Cambodia in direct support of operations in Vietnam during the same time period.  See Department of Defense Manual 1348.33-M, Manual of Military Decorations and Awards, para. C6.6 (September 1996).

Here, the Veteran was also awarded, in part, the Vietnam Campaign Medal.  (See DD Form 214).   

At the hearing, the Veteran testified that he had buddy statements from B. B., A. H., photographs, and a report from the National Archives Center.  (See March 2011 Hearing Transcript p. 4).  

The representative further testified that he would submit a copy of the Veteran's United States Army Munitions and Missile School issued at Red Stone Arsenal, Alabama and a statement from Dr. T. B. regarding a diagnosis of diabetes.  These documents have not been associated with the claims file.  On remand, the RO should attempt to obtain these records.
  
Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The Board finds the April 2008 QTC examination inadequate.  VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner found no evidence of diabetes mellitus or peripheral neuropathy.  However, he stated, in part, that "[a]t this point in time, any questions regarding diabetes have to be addressed after labs."  The examiner failed to provide an addendum.  Hence, the claims must also be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).  

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the remaining claims are REMANDED for the following action:

1.  The RO should take appropriate action to obtain all records of medical treatment received by the Veteran for the claimed diabetes mellitus and peripheral neuropathy that are not currently associated with the claims file (i.e., VA treatment records from Durham and Greenville and treatment records from Dr. T. B.).  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  Further, the Veteran testified that he had buddy statements from B. B., A. H., photographs, and a report from the National Archives Center.  (See March 2011 Hearing Transcript p. 4).  The representative further indicated that he would submit a copy of the Veteran's United States Army Munitions and Missile School issued at Red Stone Arsenal, Alabama, and a statement from Dr. T. B. regarding a diagnosis of diabetes.  These documents have not been associated with the claims file.  On remand, the RO should attempt to obtain these records from the Veteran.

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

3.  The RO should take all indicated action to contact the National Personnel Records Center (NPRC) and the Department of the Army and request a complete copy of the Veteran's Official Military Personnel File (OMPF), addressing his duties and assignment during his time in service.  All records and/or responses received should be associated with the claims file.

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's active duty service until either the records are received, or until it receives specific information that the records sought do not exist or any further efforts to obtain them would be futile.  If any records sought are not obtained, VA should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed diabetes mellitus, type II and peripheral neuropathy of the lower extremities.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current disability is causally related to the Veteran's service, to include herbicide exposure.  The Board notes that if herbicide exposure ultimately cannot be verified than the presumption does not apply.

It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims folder, including a complete copy of this REMAND
and acknowledges such review in the examination report.  The examiner is specifically requested to comment on the opinion of the April 2008 QTC examiner.  

A complete rationale must be provided for each opinion expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

5.  After completing all indicated development, the RO should readjudicate the remaining claims based on all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


